Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anastasia Zhadina (Reg. No.: 48,544) on 03/04/22.

The application has been amended as follows: 

image capturing processor and/or at least one image capturing circuit which functions as:
	a subject detecting unit configured to detect a plurality of subjects from a first image;
	an obtaining unit configured to obtain posture information of each of the plurality of subjects;
	a calculating unit configured to, for each of the plurality of subjects, calculate, on the basis of the posture information of the subject, a reliability corresponding to a likelihood that the subject is a main subject in the first image; [[and]]
	a determining unit configured to determine the main subject of the first image from among the plurality of subjects on the basis of the plurality of reliabilities calculated for the plurality of subjects, and
	an image capturing control unit configured to perform image capturing control of an image sensor on the basis of information of the main subject of the first image determined by the determining unit.

3. (Currently Amended) The main subject determining apparatus according to claim 1, wherein the at least one image capturing processor and/or at least one image capturing circuit further functions as:
	an object detecting unit configured to detect, from the first image, an object of a predetermined type that is different from the plurality of subjects,


5. (Currently Amended) The main subject determining apparatus according to claim 3, wherein the at least one image capturing processor and/or at least one image capturing circuit further functions as:
	a setting unit configured to set a determination target region of the main subject in the first image on the basis of a position of the object,
	wherein the plurality of subjects are subjects present in the determination target region.

6. (Currently Amended) The main subject determining apparatus according to claim 1, wherein the at least one image capturing processor and/or at least one image capturing circuit further functions as:
	a predicting unit configured to predict a position of the main subject in the first image on the basis of a position of a main subject in a plurality of images shot before the first image; and
	a setting unit configured to set a determination target region of the main subject in the first image on the basis of the predicted position,
	wherein the plurality of subjects are subjects present in the determination target region.

image capturing processor and/or at least one image capturing circuit further functions as:
	a predicting unit configured to predict a position of the main subject in the first image on the basis of a position of a main subject in a plurality of images shot before the first image,
	wherein the determining unit determines whether or not the plurality of subjects include a subject having a reliability that exceeds a first threshold; and
	when the plurality of subjects do not include a subject having a reliability that exceeds the first threshold, the determining unit determines the main subject of the first image on the basis of the predicted position.

9. (Currently Amended) The main subject determining apparatus according to claim 1, wherein the at least one image capturing processor and/or at least one image capturing circuit further functions as:
	a predicting unit configured to predict a position of the main subject in the first image on the basis of a position of a main subject in a plurality of images shot before the first image,
	wherein the determining unit obtains a maximum value of the plurality of reliabilities, and determines whether or not the plurality of reliabilities include a plurality of reliabilities for which an absolute value of a difference from the maximum value is less than a second threshold; and


15. (Currently Amended) An image capturing apparatus, comprising:
	the main subject determining apparatus according to claim 1; and
	the image sensor,
	wherein the first image is an image captured by the image sensor.

16. (Cancelled)

17. (Currently Amended) The image capturing apparatus according to claim 15, wherein the at least one image capturing processor and/or at least one image capturing circuit of the image capturing apparatus further functions as:
	a recording control unit configured to, when the reliability corresponding to the main subject of the first image determined by the determining unit exceeds a third threshold, perform control to start a process of recording an image captured by the image sensor into a recording medium.

18. (Currently Amended) A main subject determining method executed by a main subject determining apparatus comprising at least one image capturing processor and/or at least one image capturing circuit, comprising:

	obtaining posture information of each of the plurality of subjects;
	for each of the plurality of subjects, calculating, on the basis of the posture information of the subject, a reliability corresponding to a likelihood that the subject is a main subject in the first image; 
	determining the main subject of the first image from among the plurality of subjects on the basis of the plurality of reliabilities calculated for the plurality of subjects; and
	performing image capturing control of an image sensor on the basis of information of the determined main subject of the first image.

19. (Currently Amended) A non-transitory computer-readable storage medium which stores a program for causing a computer comprising at least one image capturing processor and/or at least one image capturing circuit to execute a main subject determining method comprising:
	detecting a plurality of subjects from a first image;
	obtaining posture information of each of the plurality of subjects;
	for each of the plurality of subjects, calculating, on the basis of the posture information of the subject, a reliability corresponding to a likelihood that the subject is a main subject in the first image; 
	determining the main subject of the first image from among the plurality of subjects on the basis of the plurality of reliabilities calculated for the plurality of subjects; and
performing image capturing control of an image sensor on the basis of information of the determined main subject of the first image.


4.) Allowable Subject Matter
Claims 1-15 and 17-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A main subject determining apparatus comprising at least one image capturing processor and/or at least one image capturing circuit which functions as:
a calculating unit configured to, for each of the plurality of subjects, calculate, on the basis of the posture information of the subject, a reliability corresponding to a likelihood that the subject is a main subject in the first image;
a determining unit configured to determine the main subject of the first image from among the plurality of subjects on the basis of the plurality of reliabilities calculated for the plurality of subjects, and
an image capturing control unit configured to perform image capturing control of an image sensor on the basis of information of the main subject of the first image determined by the determining unit.”


Claims 2-15 and 17 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 18, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A main subject determining method executed by a main subject determining apparatus comprising at least one image capturing processor and/or at least one image capturing circuit, comprising:
for each of the plurality of subjects, calculating, on the basis of the posture information of the subject, a reliability corresponding to a likelihood that the subject is a main subject in the first image;
determining the main subject of the first image from among the plurality of subjects on the basis of the plurality of reliabilities calculated for the plurality of subjects; and
performing image capturing control of an image sensor on the basis of information of the determined main subject of the first image.”


Regarding independent Claim 19, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable storage medium which stores a program for causing a computer comprising at least one image capturing processor and/or at least one image capturing circuit to execute a main subject determining method comprising:
for each of the plurality of subjects, calculating, on the basis of the posture information of the subject, a reliability corresponding to a likelihood that the subject is a main subject in the first image;
determining the main subject of the first image from among the plurality of subjects on the basis of the plurality of reliabilities calculated for the plurality of subjects; and
performing image capturing control of an image sensor on the basis of information of the determined main subject of the first image.”


The following are the closest prior-art of record:

Akbas et al. (US Patent No.: 11074711B1) disclose a system for estimating a pose of one or more persons in a scene includes a camera configured to capture an image of the scene; and a data processor configured to execute computer executable instructions for: (i) receiving the image of the scene from the camera; (ii) extracting features from the image of the scene for providing inputs to a keypoint subnet and a person detection subnet; (iii) generating one or more keypoints using the keypoint subnet; (iv) generating one or more person instances using the person detection subnet; (v) assigning the one or more keypoints to the one or more person instances by learning pose structures from the image data; and (vi) determining one or more poses of the one or more persons in the scene using the assignment of the one or more keypoints to the one or more person instances.

Ning et al. (US Pub No.: 2020/0074678A1) disclose a method, a device and a non-transitory computer readable medium for tracking poses of multiple objects. The method includes detecting, by a processor, objects from each of a plurality of consecutive frames in a video sequence; estimating, by the processor, a pose of each of the objects within each of the plurality of consecutive frames; and tracking, by the processor, the poses of each of the objects across the plurality of consecutive frames. A human pose estimation module which, when loaded into a memory and executed by the processor, may cause the processor to, upon receiving the standardized detection result for each of the objects within each of the plurality of consecutive frames, estimating a pose of each of the objects within each of the plurality of consecutive frames. In some embodiments, the human pose estimation module which, when loaded into the memory and executed by the processor, may cause the processor to determine, from a region defined by the bounding box for the one of the objects within the one of the plurality of consecutive frames, keypoints of the one of the objects within the one of the plurality of consecutive frames, and determine confidence scores of the keypoints of the one of the objects within the one of the plurality of consecutive frames.

Sundaresan et al. (US Pub No.: 2019/0114804A1) disclose techniques and systems for tracking objects in one or more images. For example, a trained network can be applied to a first image of a sequence of images to detect one or more objects in the first image. The trained network can be applied to less than all images of the sequence of images. A second image of the sequence of images and a detection result from 

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697